Case 8:17-cv-03066-MSS-TGW Document 226 Filed 05/26/20 Page 1 of 3 PageID 14658



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION
                              CASE NUMBER: 8:17-cv-03066-MSS-TGW

  CHERYL STAPLE,

         Plaintiff,

  v.

  NORTHWESTERN MUTUAL
  LIFE INSURANCE COMPANY,

        Defendant,
  __________________________________/
  NORTHWESTERN MUTUAL
  LIFE INSURANCE COMPANY,

         Counter-Plaintiff,
  v.

  ESTATE OF DESMOND H. STAPLE and
  CHERYL STAPLE,

         Counter-Defendant,
   __________________________________/

                          SUPPLEMENTAL SCHEDULING REPORT

         Pursuant to this Court’s Order Concerning Civil Cases executed May 19, 2020 the parties
  submit this Supplemental Scheduling Report as follows:


           DEADLINE OR EVENT                      CURRENT DEADLINE           AMENDED DEADLINE

 Mandatory Initial Disclosures                                COMPLETED                   EXPIRED

 Certificate of Interested Persons and                        COMPLETED                   EXPIRED
 Corporate Disclosure Statement

 Motions to Add Parties or to Amend                           COMPLETED                   EXPIRED
 Pleadings

 Disclosure of Expert Reports
                            Plaintiff:                        COMPLETED                   EXPIRED
                            Defendant:                        COMPLETED                   EXPIRED
Case 8:17-cv-03066-MSS-TGW Document 226 Filed 05/26/20 Page 2 of 3 PageID 14659




             DEADLINE OR EVENT                     CURRENT DEADLINE              AMENDED DEADLINE

 Discovery Deadline                                             COMPLETED                 EXPIRED

 Dispositive Motions, Daubert, and                              COMPLETED                 EXPIRED
 Markman Motions

 Meeting In Person to Prepare Joint Final                     APRIL 13, 2020          JULY 13, 2020
 Pretrial Statement

 Joint Final Pretrial Statement (See                          APRIL 23, 2020          JULY 22, 2020
 Section III. B.)

 All Other Motions Including Motions In                       APRIL 30, 2020          JULY 29, 2020
 Limine

 Final Pretrial Conference                       If needed, it will be set, by
                                                  separate notice, on a date
                                              that is approximately 4 weeks
                                                                 before trial

 Trial Briefs and Deposition Transcripts                        MAY 7, 2020         AUGUST 5, 2020
 with Designations Highlighted

 Trial Term:                                                      JUNE 2020        SEPTEMBER 2020
 Begins:                                                        JUNE 1, 2020       AUGUST 31, 2020
 Parties shall be prepared to try this case
 anytime during the trial term. A more
 specific date will follow, by separate
 notice.

 Estimated Length of Trial                                                  5                      5

 Jury / Non-Jury                                                        JURY                  JURY

 Mediation
                                  Deadline:                     COMPLETED              COMPLETED
                                  Mediator:




                                                                                               2
Case 8:17-cv-03066-MSS-TGW Document 226 Filed 05/26/20 Page 3 of 3 PageID 14660



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing document has been

  electronically filed with the Clerk of Court using the CM/ECF Portal and served via CM/ECF

  Portal Electronic Mail to: John E. Meagher, Esq. and Jake Monk, Esq., SHUTTS &

  BOWEN, LLP, 200 S. Biscayne Blvd., Suite 4100, Miami, Florida 33131 on this 26th day of

  May, 2020.

                                           CORLESS BARFIELD TRIAL GROUP, LLC

                                           /s/ Theodore A. Corless
                                           THEODORE A. CORLESS, ESQUIRE
                                           Florida Bar No: 176192
                                           MARY CATHERINE LAMOUREUX, ESQUIRE
                                           Florida Bar No: 872288
                                           6812 W. Linebaugh Avenue
                                           Tampa, Florida 33625
                                           Telephone: (813) 258-4998
                                           Facsimile: (813) 258-4988
                                           Primary email: service@corlessbarfield.com
                                           Attorneys for Plaintiff/Counter-Defendant

                                           WEBER, CRABB & WEIN, P.A.
                                           /s/ Timothy W. Weber
                                           TIMOTHY W. WEBER, ESQUIRE
                                           Florida Bar No: 086789
                                           JEREMY D. BAILIE, ESQUIRE
                                           Florida Bar No: 118558
                                           JOSEPH KENNY, ESQUIRE
                                           Florida Bar No: 59996
                                           5453 Central Avenue
                                           St. Petersburg, Florida 33710
                                           Telephone: (727) 828-9919
                                           Facsimile: (727) 828-9924
                                           Timothy.weber@webercrabb.com
                                           Jeremy.bailie@webercrabb.com
                                           Co-Counsel for Plaintiff/Counter-Defendant




                                                                                               3
